Citation Nr: 0009755	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-09 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right shoulder acromioplasty, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for a non-healing 
scar of the scalp, residual of an eyebrow lift, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for actinic 
keratosis of the nose, currently evaluated as noncompensable.

4.  Entitlement to service connection for rhinorrhea, chronic 
congestion and sinusitis as secondary to in-service 
septorhinoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1960 to 
May 1963 and from March 1992 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO) which increased evaluation of the veteran's right 
shoulder disability to 20 percent, increased evaluation of 
the veteran's scalp scar to 10 percent, continued evaluation 
of the veteran's actinic keratosis of the nose as 
noncompensable, and denied service connection for rhinorrhea, 
chronic congestion and sinusitis.  The veteran testified at a 
personal hearing at the RO in August 1998.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
increased evaluations of the right shoulder and scalp 
disabilities.

2.  The veteran's residuals of a right shoulder acromioplasty 
are productive of no more than dislocation of the clavicle or 
scapula or nonunion of the clavicle or scapula with loose 
movement.

3.  The veteran's non-healing scar of the scalp, residual of 
an eyebrow lift, is productive of tenderness and pain on 
objective demonstration and repeated ulceration.

4.  There is no medical evidence of a nexus between the 
veteran's rhinorrhea, chronic congestion and sinusitis and 
her periods of active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right shoulder acromioplasty have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for a tender and painful scar of the scalp, residual of an 
eyebrow lift, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

3.  The criteria for an evaluation of 10 percent for a 
superficial scar of the scalp with ulceration, residual of an 
eyebrow lift, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7803 (1999).

4.  The veteran's claim for service connection for  
rhinorrhea, chronic congestion and sinusitis, secondary to 
in-service septorhinoplasty, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations for Shoulder and Scalp Disabilities

The veteran contends that the evaluations assigned for her 
right shoulder disability and non-healing scar of the scalp 
should be increased to reflect more accurately the severity 
of her symptomatology.  As a preliminary matter, it is noted 
that the veteran's claims allege increases in severity of the 
service-connected disabilities, and are therefore well-
grounded claims for increased evaluations.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to her claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


Residuals of right shoulder acromioplasty

The veteran was awarded service connection for her right 
shoulder disability in September 1995, with a noncompensable 
evaluation.  The veteran asserts that her right shoulder 
disability interferes with her occupation of critical care 
nurse, because her job entails lifting and reaching.  The 
veteran stated in her personal hearing that there is question 
as to whether she can continue to perform the functions of 
her employment due to her right shoulder disability.  She 
also noted recent surgery on her left shoulder and neck, 
which are not service-connected disabilities.

The veteran has been treated at a VA Medical Center (VAMC) 
for the disability.  An April 1997 x-ray of the veteran's 
right shoulder showed a partial resection of the distal 
clavicle.  The clavicle was in good position and there was no 
displacement of the shaft.  Glenohumeral articulation 
appeared adequate and normal. 

The veteran had a VA orthopedic examination in May 1997.  The 
veteran stated that she fell in 1992 and landed on her right 
shoulder.  She was initially treated with physical therapy, 
however the shoulder did not improve.  Subsequently she 
underwent an open Mumford procedure and repair of rotator 
cuff.  Postoperatively, she stated that it was eight months 
before she could use her shoulder.  Her current complaints 
were an inability to do anything above her head or far way, 
as well as pain, tenderness and limited range of motion.  On 
physical examination, the veteran's shoulder had an anterior 
scar, which was minimally tender.  She had active range of 
motion of 72 degrees flexion, 44 degrees extension, and 80 
degrees abduction.  She internally rotated to T12, and 
externally rotated 64 degrees.  She had pain with any motion 
beyond those reached actively.  X-ray showed a normal 
shoulder joint, with the exception of a generous resection of 
the distal clavicle.  According to the examiner, the veteran 
had significant functional loss.  She could not do anything 
over shoulder level because her shoulder would not move into 
those directions.  She also had difficulty doing things where 
she had to reach far away from her body.

A June 1998 note states that the veteran suffers from chronic 
pain of the right shoulder with decreased strength, and is 
unable to lift patients or perform the constant reaching that 
is required for staff registered nurses.

April 1999 x-rays of the shoulder were taken and compared to 
September 1998 x-rays.  Surgical findings were unchanged, 
with difficulty excluding minimal calcific periarthritis in 
the region of the supraspinatus tendon insertion.

The veteran had a VA examination of the right shoulder in May 
1999.  The veteran stated she had constant numbness in the 
right shoulder and constant pain, which she controlled with 
heating pad and Motrin.  She denied radiating pain.  She 
stated she had diminished strength in the right upper 
extremity.  The veteran stated that she continued to work as 
a nurse, and that lifting patients, writing and computer work 
increased her pain.  She had an occasional popping and 
cracking sensation in the right shoulder.  On range of motion 
tests, the veteran had 70 degrees active abduction and 110 
degrees passive abduction.  She had 120 degrees active 
flexion and 140 degrees passive flexion.  She had 70 degrees 
active and passive internal rotation.  She had 45 degrees 
active external rotation and 60 degrees passive.  There was 
no fatigue or lack of endurance associated with range of 
motion.  There was pain with greater than 100 degrees 
flexion.  There was mild weakness of the right shoulder 
abductors.  There was no edema, effusion or instability.  
There was anterior subacromial tenderness of the right 
shoulder.  There was no redness, heat, abnormal movement or 
guarding.  There was a healed surgical incision.  There was 
no ankylosis, and no sign of inflammatory arthritis.  There 
was a positive impingement sign.

The veteran's right shoulder disability is evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5203, for impairment of 
the clavicle or scapula.  The highest evaluation available is 
20 percent, and the veteran is currently rated at that level.  
The veteran does not experience ankylosis of the shoulder 
joints, and is therefore not entitled to a higher evaluation 
under criteria for ankylosis, 38 C.F.R. § 4.71a, Diagnostic 
Code 5200.  The veteran does not have limitation of motion of 
the arm to midway between the side and shoulder level (or 45 
degrees) on either abduction or flexion range of motion, and 
is not entitled to a higher evaluation for such degree of 
limitation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Rather, she has had flexion to 120 degrees and abduction to 
70 degrees on recent range of motion testing.  The veteran is 
not entitled to additional compensation for limitation of 
motion due to pain, fatigability or weakness, as pain was not 
evidenced within the ranges of motion achieved actively by 
the veteran.

The Board also concludes that referral for extraschedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1).  
Although the veteran asserts that she experiences pain during 
her employment activities, there is no indication that this 
is not adequately considered in the schedular criteria.  
There is also no evidence in the record that the right 
shoulder disability has caused interference with the 
veteran's employment.


Non-healing scar of the scalp

The veteran was awarded service connection for her non-
healing scar of the scalp, residual of eyebrow lift, in a 
September 1995 rating decision with noncompensable 
evaluation.  The veteran contends that the scar from her 
eyebrow lift during service never healed.

A December 1996 VAMC medical record states that the veteran 
reported the surgical scar on her scalp gets excoriations and 
scabbing frequently, especially when the veteran has a sinus 
or other infection.  On examination, the surgical site on the 
scalp was clean and dry without infection.  There were two 1-
centimeter by 1-centimeter scabbed lesions.  At an April 1997 
examination, the veteran was referred to dermatological 
surgery for a shallow shave biopsy.  

In June 1997, the veteran was examined by referral from the 
VA to a private provider.  She had scar tissue and crusting 
on various parts of her scalp, and she stated its onset was 
after her in-service surgery.  The area encompassed much more 
of the scalp than the surgical site.  At the central portion 
of the scalp there was a 5-centimeter long unhealed area, 
about 2-centimeters in diameter.  It was denuded and 
exudative.  There were two crusted spots about 5-millimeters 
in diameter and four other crusted spots about .4 centimeter 
in diameter, some of which were dark in color and appeared to 
have crusted recently.  Diagnoses were scar tissue, 
folliculitis of the scalp and excoriation of the area.  It 
was unclear to the examiner whether this was secondary to the 
surgery performed in service.  The veteran could not account 
for the crusting areas and exudated areas.  A biopsy was 
suggested.

An August 1997 biopsy of the scalp showed an ulcer, with 
changes suggestive of irritated seborrheic keratosis.  The 
veteran had a follow-up appointment in December 1997.  She 
continued to complain of lesions on her head.  She was 
recommended to try an ointment on her head.  At an April 1998 
general physical, the veteran continued to have scaly lesions 
on her head.  A June 1998 letter in the outpatient treatment 
records states that the veteran has a history of open sores 
on her head that drain and remain open after treatment.  At a 
December 1998, the veteran complained that her scalp was 
broken out again.  Her condition was described as eczema.  
She stated it was worse in the last month.  She had been 
using a lotion that helped.  The scalp had red scaly lesions 
that were diagnosed as eczema.

In May 1999, a VA fee basis examination of the scalp was 
performed.  Examination revealed a healed scar on top of the 
scalp, measuring 7 to 8 centimeters and extending from one 
temple to the other side.  The scar was slightly depressed 
and had a few small ulcerations in it.  There was only very 
mild tenderness to palpation.  The examiner's impression was 
that this was a scar from surgery.  The scar was hidden by 
the hairline.  There was slight irritation from non-healing 
ulcerations, but otherwise no significant problems with the 
scar.

A June 1999 examination of the scalp states that the veteran 
reported pain, numbness and tingling of the scalp scar and 
open ulcerated sores of a constant nature.  On examination 
there was evidence of erythema, erosions on the scalp and 
excoriation.

The file also contains undated photos of the veteran's scalp 
showing a lesion on the top of the veteran's head.

The veteran testified in a personal hearing in August 1998.  
She stated that she had recently seen a dermatologist, who 
had prescribed cream for her scalp for open ulcerated areas.  
The veteran stated that the areas on her scalp are open, 
ulcerated areas, involving exfoliation.  She contended that 
her scalp condition warranted a 50 percent evaluation.  The 
veteran stated that after she had an eyebrow lift in service, 
the surgical incision on her scalp never healed, and it is 
the incision, which continues to have ulceration.

The veteran's non-healing scar of the scalp, residual of an 
eyebrow lift, is evaluated pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7803 and 7804.  Scars which are superficial, 
poorly nourished, with repeated ulceration are assigned a 10 
percent evaluation under Diagnostic Code 7803.  Scars which 
are superficial, tender and painful on objective 
demonstration are assigned a 10 percent evaluation under 
Diagnostic Code 7804.  The veteran is entitled to a 10 
percent evaluation for her scalp incision scar under each of 
these diagnostic codes, as she manifests both sets of 
symptoms.  The veteran argues, however, that she should be 
assigned a 50 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, for evaluation of eczema.  Indeed, the 
veteran has been diagnosed with eczema of the scalp, and the 
affected area is not limited to the surgical incision scar.  
However, there is no medical evidence in the record that the 
eczema on other areas of the scalp is a residual of the in-
service eyebrow lift.  Moreover, at her most recent 
examinations in May and June 1999, there was no evidence of a 
more widespread scalp condition such as eczema or seborrheic 
keratosis.  Rather, the area of ulceration was confined to 
the scar.  Thus, it was not possible for the examiners to 
express any opinion as to whether a generalized scalp 
condition, if any, is a residual of the in-service eyebrow 
lift.  Should the veteran experience a scalp condition in the 
future which encompasses areas of the scalp other than the 
incision scar, she is encouraged to seek evaluation of the 
condition at the time of such flare-up.  This would enable a 
medical examiner to evaluate the condition and express an 
opinion as to whether a generalized condition is related to 
the inservice surgery, and would thereby allow for the 
possibility of evaluation under Diagnostic Code 7806 for 
eczema.



II.  Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends that her rhinorrhea, chronic congestion 
and sinusitis are secondary to the service-connected 
septorhinoplasty.  Service medical records from the first 
period of active duty contain no indication of sinusitis or 
other nasal complaints.  At her medical examination for 
commission in May 1991, the veteran indicated a history of 
seasonal sinusitis.  An undated service medical record 
contains notation of a history of sinusitis.  However, there 
is no record of treatment for sinusitis in service.  Service 
medical records do show that the veteran was diagnosed with 
nasal bone deviation, septal deviation and nasal airway 
obstruction during her second period of service.  In April 
1994, she underwent septorhinoplasty with cartilage graft to 
the nasal tip.  

Post-service medical records contain numerous references to 
sinusitis.  The veteran has repeatedly sought treatment for 
this condition, and a current diagnosis of sinusitis is 
supported by medical evidence of record.  However, the claims 
file does not contain any medical opinion linking the current 
sinusitis, or rhinorrhea or congestion, with the surgery 
performed in service.  In order to establish the nexus 
element of a well-grounded claim, the veteran must present 
competent medical evidence linking the current disability to 
the period of service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Although the veteran 
is a registered nurse, there is no evidence that she is 
qualified to express a medical opinion regarding the etiology 
of her sinusitis.  In fact, it appears from the record that 
this condition pre-dated the beginning of the veteran's 
period of active duty in 1992, as it was noted on her medical 
examination in May 1991.  As there is no competent medical 
evidence of a linkage between the veteran's sinusitis, or 
other nasal condition, and her period of service, the claim 
is not well grounded.

As the Board is not aware of the existence of additional 
available evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground her claim, and as an 
explanation as to why her current attempt fails.


ORDER

Increased evaluation for residuals of a right shoulder 
acromioplasty, currently evaluated as 20 percent disabling, 
is denied.

Increased evaluation of 10 percent for a tender and painful 
scar of the scalp, residual of an eyebrow lift, currently 
evaluated as 10 percent disabling, is denied.  An additional 
evaluation of 10 percent for a superficial scar with 
ulceration is granted.  The total evaluation for the 
veteran's scar of the scalp is 20 percent.

Service connection for rhinorrhea, chronic congestion and 
sinusitis as secondary to in-service septorhinoplasty, is 
denied.


REMAND

The veteran was granted service connection for actinic 
keratosis of the nose in a September 1995 rating decision.  
At her personal hearing, the veteran stated that she has a 
bump on her nose which she must closely observe for any 
changes, as there is a history of melanoma occurring at that 
location.  She stated that she had had two biopsies from her 
nose positive for melanoma since discharge from service in 
1994.  

As a preliminary matter, the Board notes that the veteran's 
claim for an increased evaluation for actinic keratosis of 
the nose is well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  Thus, the VA has a duty to assist the veteran in 
developing theclaim.  With respect to a claim for increased 
evaluation, the duty to assist requires that the VA provide 
the veteran with a thorough and contemporaneous medical 
evaluation.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  
Although the July 1997 rating decision currently on appeal 
refers to a May 1997 VA dermatological examination, the Board 
found no record of this examination in the claims file.  
Given the absence of this examination from the record and the 
lapse in time since its alleged performance, the Board finds 
that the veteran should be given a dermatological examination 
at this time.

In light of the foregoing, this claim is remanded for the 
following further development:

1.  Any outstanding VA treatment records 
pertaining to a skin condition on the 
veteran's nose should be obtained and 
associated with the file.

2.  After the completion of the above, 
the veteran should be scheduled for a VA 
dermatology examination to assess the 
veteran's current symptomatology relative 
to her actinic keratosis of the nose.  
Any necessary tests and studies should be 
conducted.  The examiner should set forth 
all findings in a written examination 
report.

3.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation for actinic keratosis.  Should 
the decision be adverse to the veteran, 
both she and her representative should be 
furnished a supplemental statement of the 
case, and should be provided an 
appropriate period of time in which to 
respond thereto.



The purpose of this REMAND is to afford the veteran her 
procedural rights.  The Board does not intimate any opinion 
as to the merits of the claim at this time.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

